A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11 it is unclear what is embraced by “active polymer” and if this includes or excludes the acrylamide (co)polymer in claim 1.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11 to 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/179127, herein ‘127, as evidenced by the teachings in the “Alternative Fuels Data Center” citation, St. Amant et al., Riggs and Figdor.
	‘127 teaches a defoamer composition.  See for instance page 3, lines 20 and on.  More specifically, note the following.
	For claimed component a. note that the composition contains biodiesel.  See page 7, lines 10 and on.  As evidenced by St. Amant et al. biodiesel is hydrophobic and as evidenced by “Biodiesel Fuel Basics” biodiesel has a boiling point in the range of from 315 to 350 oC.  As such this meets claimed a.
	For claimed component b. see page 15, line 4, which teaches the addition of polyacrylamide as a thickener.
	For claimed c. and d. see the various surfactants found on the bottom of page 11 through page 13, noting that the surfactants can be used in combination.
	For claimed e. see page 13, line 14, as teaching a polyether modified polydi-methylsiloxane defoamer.
	More specifically, attention is directed to page 18 which teach specific emulsions that contain a biodiesel, a mixture of Span 60 (disclosed by Figdor on the bottom of col-umn 4 as sorbitan monostearate and which meets claimed c. as admitted by applicants in paragraph 82 of the specification) and Tween 60 (disclosed by Riggs on column 3, lines 15 to 20 as polyoxyethylene sorbitan monostearate and which meets claimed d. as admitted by applicants in paragraph 88 of the specification) and an acrylic acid acryl- amide copolymer.  This meets each of claimed a. to d.  Given the specific teachings in page 13 that a polyether modified polydimethylsiloxane defoamer can be added to the emulsion, this anticipates the claimed liquid polymer composition comprising each of a. to e. as claimed.  Note that the claimed liquid polymer allows for water in view of the term “comprising”.  
	For the claimed filter ratio requirement, note that this does not apply to the claimed composition as a liquid polymer, only as an inverse emulsion (water in oil) such that this limitation need not be met by ‘127 for liquid polymer compositions.
	For claim 8, see the amount of defoamer in ‘127, page 13, line 23.
	For claim 9 note that deionized water is present in the examples on page 18 which is a type of “produced water”.  
	For claims 11 to 13, note that these limitations apply to claim 1 only when the composition is inverted.
	For claim 14 note that biodiesel is an oil.
	For claim 17, while this limitation is not specifically disclosed in ‘127 products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  

Claims 5 to 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘127 in view of Abe.
	‘127 does not teach the specific formula for the polyether polydimethylsiloxane defoamer.
	Abe teaches polyether polydimethylsiloxane defoamers.  Specific examples can be found in column 3, lines 10 and on.  These include siloxanes having terminal and pendant ethoxylation (claim 5).  These polyethers having terminal ethoxylation can have terminal -OH groups (see column 1, line 61) such that this corresponds to the terminal AH groups in claim 6.  In addition to the terminal -OH groups the siloxanes having pendant ethoxylation can have terminal acetate groups (claim 7).  
	As such one having ordinary skill in the art would have been motivated to include the defoaming ethoxylated polysiloxane in Abe as the polyether polydimethylsiloxane in ‘127 with the expectation of obtaining useful and predictable results.  In this manner these claims are rendered obvious.

Claims 1 to 3, 5 to 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Romenesko et al. in view of Clark, Jr., further in view of Wei et al.
	Romenesko et al. teach an invert emulsion for well drilling. This comprises a hydrocarbon (B) and specifically prefers mineral oil.  See column 4, lines 8 and on.  Note that mineral oil and diesel fuel both meet the boiling point requirement.  As such this component meets claimed a.
	This composition also can contain a polyacrylamide.  See column 8, line 45.
	Column 7, line 67, though column 8 teaches the addition of non-ionic surfactants.
	Finally column 2, lines 18 and on, teach the presence of a siloxane polyether.
	As such the composition in Romenesko et al. differs from that claimed in that it does not contain a mixture of different surfactants c. and d.  Column 8, line 10 to 12, teaches a preferred HLB range of from 2 to 10.
	Clark, Jr. teaches water in oil emulsion.  Column 4, lines 55 and on, teach that any known emulsifying agent, or mixtures, used in water in oil emulsions are useful.  They preferably have an HLB of around 8.  Preferred emulsifying agents are mixtures of emulsifying agents found on the top of column 5 and includes mixture of sorbitan mono-oleate (meeting claimed c. as disclosed in the specification, paragraph 82), polyoxyeth-ylene (20) sorbitan trioleate (an ethoxylated ester of sorbitan meeting d. as disclosed in the specification, paragraph 88) and polyoxyethylene (4) cetyl/stearyl alcohol (alcohol ethoxylate meeting d. as disclosed in the specification).
	As such one having ordinary skill in the art would have been motivated to use the preferred emulsifying agent found in Clark et al. as an emulsifying agent in Romenesko et al. with the expectation of obtaining useful and predictable results.  Note that it is prima facie obvious to add a known ingredient to a known composition for its known function. 
	In this manner each of the components found in the claimed inverse emulsion are specifically disclosed by the combination of Romenesko et al. and Clark. This differs from the totality of that in claim 1 in that this does not disclose the claimed filter ratio.  
	Wei et al. teach in paragraphs 56 and 57 the importance of fluids to be injected into a subterranean formation  to have a filter ratio of from 1 to about 1.5.  Such a filter ratio enables emulsion to move through a subterranean formation without blocking the pores.  This includes inverse emulsion polymers (paragraph 68).
	As such one having ordinary skill in the art would have been motivated to ensure that the inverse emulsion of modified Romenesko et al. has a filter ratio of about 1.5 or less to optimize the ability of such an emulsion to function in a subterranean formation.  In this manner claim 1 is rendered obvious.
	For claims 2 and 3 note that adjusting the amount of acrylamide polymer in the composition of Romenesko et al. would have been within the skill of the ordinary artisan, in an effort to determine the beneficial and optimum amounts and properties associated therewith.  It has been held that where the general conditions of a claim are disclosed 
in the prior art, discovering the optimum or workable ranges involves only routine 
skill in the art (i.e. does not require undue experimentation).
	For claims 5 to 7 see the siloxanes in column 2, lines 20 and on, of Romenesko et al. which meet these requirements. 
	For claim 8 note the preferred amount of the siloxane (C) in Romenesko et al. as found in column 6, line 51, which falls within this claimed range.
	For claim 9 note that the water is brine (column 2, line 12).
	For claim 10 note that this does not require that the composition be the liquid polymer.
	For claim 11 note that this only applies to an inverted polymer solution comprises 2000 ppm active polymer.  This does not apply to all inverted emulsion such that this need not be taught by the prior art.
	For claims 12 and 13 note that these filter ratios are disclosed by Wei et al. such that one having ordinary skill in the art would have found such filter ratios obvious.
	For claim 14 note that mineral oil and diesel fuel, both found in Romenesko et al., meet this claim.  
	For claim 17, note that the composition in Romenesko et al. view of Clark, Jr. is the same as the claimed liquid polymer such that it would necessarily follow that this property would be met by this obvious composition.  On the other hand note that column 8, lines 25 and on, teach that one need only to agitate the mixture with paddle mixing to disperse the brine in the liquid hydrocarbon such that this does not appear to be a time consuming step.  From this the skilled artisan would have found a time period of less than 30 minutes to have been obvious.  

Claim 16 is rejected under 35 USC 103 as being unpatentable over Romenesko et al. in view of Clark, Jr., and in view of Wei et al. and further in view of Alwattari et al.
	The combination of Romenesko et al. in view of Clark, Jr., does not teach an acrylamide copolymer as claimed.  Note that column 8, lines 42 to 45, teaches the add-ition of polyacrylamide as a viscosity control agent.
	Alwattari et al. teach various polyacrylamide viscosifiers in paragraph 106.  Near the end of this paragraph Alwattari et al. teach polyacrylamide acrylamido 2 methylpro-pane sulfonic acid copolymers.  As such one having ordinary skill in the art would have been motivated to add this known copolymer as the polyacrylamide in Romenesko et al. with the expectation of obtaining predictable and useful viscosifying properties.  In this manner the skilled artisan would have found the claimed composition obvious.

Claims 1, 2, 5 to 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. in view of Romenesko et al., further in view of Wei et al.
	Frank et al. teach an invert emulsion, or water in oil emulsion, for well drilling. This comprises a hydrocarbon and specifically prefers an oil as disclosed on column 2, lines 30 to 40.  This oil has a boiling point of 399 oF and meets claimed a.  
	This composition also contains a polyacrylamide.  See column 1, line 59 and on.
	Column 2, line 4 and on, teach the addition of an emulsifying agent, meeting claimed c. 
	Finally column 2, line 9 and on, teaches the presence of an inverting surfactant meeting claimed d.
	As such the composition in Frank et al. differs from that claimed in that it does not contain a silicone polyether meeting claimed e.
	Romenesko et al. teach water in oil emulsions for well drilling that contain a silicone polyether.  Such a silicone helps improve stability at high temperature and generally improve invert emulsions.  See column 1, lines 50 and on.	
	From this one having ordinary skill in the art would have been motivated to add the known silicone polyether surfactant in Romenesko et al. to the composition of Frank et al. in an effort to obtain the known benefits and properties thereof.  Note that it is prima facie obvious to add a known ingredient to a known composition for its known function. 
	In this manner each of the components found in the claimed inverse emulsion are specifically disclosed by the combination of Frank et al. and Romenesko et al. This differs from the totality of that in claim 1 in that this does not disclose the claimed filter ratio.  
	Wei et al. teach in paragraphs 56 and 57 the importance of fluids to be injected into a subterranean formation  to have a filter ratio of from 1 to about 1.5.  Such a filter ratio enables emulsion to move through a subterranean formation without blocking the pores.  This includes inverse emulsion polymers (paragraph 68).
	As such one having ordinary skill in the art would have been motivated to ensure that the inverse emulsion of modified Frank et al. has a filter ratio of about 1.5 or less to optimize the ability of such an emulsion to function in a subterranean formation.  In this manner claim 1 is rendered obvious.
	For claim 2 note that the lowest amount of aqueous phase is 70 wt% and, since the hydrocarbon can be present in an amount of as much as 30 wt%, this results in a minimum amount of acrylamide copolymer of 49 wt%, which meets that claimed.  Note that the “comprising” language for the claimed liquid polymer composition allows for the water found in Frank et al.  
	For claims 5 to 7 see the siloxanes in column 2, lines 20 and on, of Romenesko et al. which meet these requirements. 
	For claim 8 note the preferred amount of the siloxane (C) in Romenesko et al. as found in column 6, line 51, which falls within this claimed range.  The skilled artisan would have been motivated to add an amount within this range to the emulsion of Frank et al., thereby rending obvious this claim.
	For claim 9 note that the water in the working example is deionized which will be a produced water (column 3, line 53 of Frank et al.).
	For claim 10 note that this does not require that the composition be the liquid polymer.
	For claim 11 note that this only applies when the inverted polymer solution comprises 2000 ppm active polymer.  This does not apply to all inverted emulsion such that this need not be taught by the prior art.
	For claims 12 and 13 note that these filter ratios are disclosed by Wei et al. such that one having ordinary skill in the art would have found such filter ratios obvious.
	For claim 14 note that oil disclosed in column 2, lines 30 to 40, of Frank et al. meets this claim.  
	For claim 15 see the amount of acrylamide monomer disclosed by Frank et al. on the bottom of column 1, as this meets the claim limitation.  
	For claim 17 note that the composition in Frank et al. in view of Romenesko et al.
 is the same as the claimed liquid polymer such that it would necessarily follow that this property would be met by this obvious composition.  On the other hand note that column 4, line 41, in Frank et al. teach that the inverting agent is added over a period of 30 minutes such that the inverted emulsion will be formed during this time.  This meets the claimed limitation. 

Logan et al. is cited as being of general interest.  This reference teaches a device that prepares inverse emulsions having a filter ratio as claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
10/13/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765